Truly, J.,
delivered the opinion of the court.
The ingenious defense so plausibly presented in the brief of counsel for appellant is not supported by the testimony. The proof shows that the witness Stewart bought from the appellant eight bottles of beer, paying therefor cash in advance, and receiving as evidence of his purchase a printed ticket or card, representing the amount of beer which the holder was entitled to receive upon presentation of the ticket. The ticket was so arranged that, as each bottle of beer was delivered, a punch hole was made to show that fact. This was a sale, within the meaning of the law. The fact that appellant operated under the style of the Jonestown Beer Club, and that any one could purchase a ticket entitling him to beer upon payment of the money, and remained a member only so long as his ticket lasted, far from being circumstances on which to predicate a theory of innocence, is proof strongly tending to show that appellant was openly and habitually engaged in the illegal sale of liquor.

Affirmed.